internal_revenue_service number release date index number --------------------------------- ------------------------------------------- -------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b01 plr-140904-12 date date legend x ------------------------------------------------------------ --------------------------------- state ------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts you have represented that the facts are as follows x is a limited_partnership organized under the laws of state and is classified as a partnership for federal tax purposes further x represents that it is a publicly_traded_partnership within the plr-140904-12 meaning of sec_7704 x earns income by terminalling storing and transporting crude_oil refined petroleum products and liquefied petroleum gas lpg on behalf of its customers who include refineries chemical and petrochemical companies common carriers and other pipeline transporters x’s terminalling storage and transportation assets include storage tanks marine docks and pipelines x represents that x’s terminalling storage and transportation services are integral to the transportation of the crude_oil refined petroleum products and lpg at their terminals x’s facilities serve as hubs connecting multiple modes of transportation such as pipelines trucks barges tankers and railcars involved in transporting crude_oil refined petroleum products and lpg from producing regions to refineries and the resulting refined products from the refineries to their ultimate markets storage capacity is required at such interconnection hubs to facilitate efficient transportation and accommodate supply and demand imbalances within the production transportation and refining systems for example storage tanks are necessary to accept the high volumes and flow rates of products entering x’s facilities via marine vessels and or pipelines and hold the products until they can be fed into other modes of transportation in volumes and flow rates appropriate for such modes of transportation and the customer's demands if no transportation pipeline exists between x’s current terminalling storage and transportation assets and a potential customer's facilities the location from which the customer needs access to x’s terminals or it is otherwise necessary to expand x’s terminalling storage or transportation assets to facilitate a customer's terminalling storage and transportation requests x and the customer may enter into a separate contract under which terminalling storage and transportation facility improvements will be constructed an expansion agreement the terminalling storage and transportation facility improvements may include pipeline interconnects dock expansions or the construction of additional tankage and related manifolds and piping to facilitate additional volumes of crude_oil refined petroleum products and lpg the expansion agreements take several forms but all provide that the customer will ultimately bear some or all of the construction costs in some cases the customer is responsible for constructing the facility improvements and subsequently transfers ownership of the completed improvements to x in other cases the customer will provide x with reimbursement payments to cover x’s construction costs in still other cases the customer will neither construct the improvements nor explicitly pay x for the construction of the improvements but will instead agree to pay a premium for x’s terminalling storage and transportation services through payment of these premiums the customer will eventually reimburse x for some or all of its construction costs in all cases x will ultimately own the terminalling storage and transportation facility improvements constructed pursuant to the expansion agreements x represents that the expansion agreements are integral to x’s terminalling storage and transportation of crude_oil refined petroleum products and lpg plr-140904-12 specifically x represents that each terminalling storage and transportation facility improvement constructed pursuant to an expansion agreement is necessary to facilitate a service relationship and that each customer bears the costs of the terminalling storage and transportation facility improvement in order to induce x to provide it with terminalling storage and transportation services x also represents that the sole purpose of the expansion agreement is to facilitate the terminalling storage and or transportation agreement furthermore x represents that it will only enter into an expansion agreement if it is also entering into a transportation storage and or terminalling agreement with the same customer x seeks a ruling that the amounts it receives from terminalling storage and transportation customers for construction of terminalling storage and transportation facility improvements or receipt of such improvements from customers under the expansion agreements for the terminalling storage and transportation of crude_oil refined petroleum products and lpg will constitute qualifying_income under sec_7704 law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber h_r rep no 100th cong 1st sess 1987_3_cb_193 in discussing passive-type income states as follows plr-140904-12 income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive-type income the scope of passive-type income was later clarified in h_r rep no 100th cong 2d sess ii-17 to ii-18 1988_3_cb_473 which states as follows in the case of transportation activities with respect to oil_and_gas and products thereof the conferees intend that in general income from transportation of oil_and_gas and products thereof to a bulk distribution center such as a terminal or a refinery whether by pipeline truck barge or rail be treated as qualifying_income income from any transportation of oil or gas or products thereof by pipeline is treated as qualifying_income except in the case of pipeline transport however transportation of oil or gas or products thereof to a place from which it is dispensed or sold to retail customers is generally not intended to be treated as qualifying_income solely for this purpose a retail customer does not include a person who acquires the oil or gas for refining or processing or partially refined or processed products thereof for further refining or processing nor does a retail customer include a utility providing power to customers for example income from transporting refined petroleum products by truck to retail customers is not qualifying_income footnote omitted conclusion based solely on the facts submitted and representations made we conclude that the expansion agreements are integral to the transportation of petroleum and related products therefore the amounts x receives from terminalling storage and transportation customers for construction of terminalling storage and transportation facility improvements or receipt of such terminalling storage and transportation facility improvements from customers for the terminalling storage and transportation of petroleum and related products under the expansion agreements constitute qualifying_income within the meaning of sec_7704 except as specifically provided no opinion is expressed or implied as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 whether x is a publicly traded plr-140904-12 partnership within the meaning of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
